Garas v Cook (2014 NY Slip Op 07582)





Garas v Cook


2014 NY Slip Op 07582


Decided on November 6, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Clark, JJ.


13406 20175/06

[*1] Amgad S. Garas, Plaintiff-Appellant,
vJames Cook, 3rd, et al., Defendants-Respondents.


Ameduri Galante & Friscia, LLP, Staten Island (Marvin Ben-Aron of counsel), for appellant.
Gallo Vitucci & Klar LLP, New York (Yolanda L. Ayala of counsel), for respondents.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered May 2, 2013, which granted defendants' motion for summary judgment dismissing the complaint on the ground that it is barred by collateral estoppel, unanimously affirmed, without costs.
The court properly found that plaintiff Garas's claim against defendants is barred by collateral estoppel (see Kaufman v Eli Lilly & Co. , 65 NY2d 449, 455 [1985]; Schwartz v Public Adm'r of County of Bronx , 24 NY2d 65, 72 [1969]). The record demonstrates that Garas was afforded a full and fair opportunity to contest the issue of defendant Cook's alleged negligence in the occurrence of the subject accident, in both the New Jersey Superior Court action, in which the court granted these defendants summary judgment, finding that Garas's actions were the sole proximate cause of the accident, and in the Department of Motor Vehicle administrative hearing, in which the
Administrative Law Judge came to the same conclusion.
We have considered plaintiffs remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 6, 2014
CLERK